Title: From George Washington to d’Annemours, 19 June 1777
From: Washington, George
To: Annemours, Charles-François-Adrien Le Paulmier, chevalier d’



Sir
Head Quarters Camp at Middle Brook June 19th 1777

I have received your favour of the 6th instant, transmitting me your observations on the state of American affairs, and the part that France is interested by the motives of good Policy to act in consequence of it. Your reflections appear to me extremely judicious and well founded; and prove that you have made a good use of your time, in collecting the information necessary to regulate your judgement, in a matter that so intimately concerns all Europe as well as America. It were to be wish’d, that sentiments similar to yours were impress’d upon the French Court; and that they could be induc’d, not to delay an event so desireable both to them & to us, as the one you are anxious shou’d take place. An immediate declaration of War against Britain, in all probability, cou’d not fail to extricate us from all our difficulty’s, & to cement the Bond of Friendship so firmly between France & America, as to produce the most permanent advantages to both. certainly nothing can be more the true Interest of France than to have a weight of such magnitude as America taken out of the Scale of British Power & opulence & thrown into that of her own; and, if so, it cannot be adviseable to trust any thing to contingencies, when by a conduct decisively in our favor, the object in view might be put upon a sure footing.
Permit me Sir, to correct a mistake you have made, in narrating a fact, with respect to the Danbury expedition, in which some Magazines of ours were destroyed. You mention only an hundred men, being lost to the Enemy, but from various accounts, & circumstances, there is little reason to doubt, there must have been at least four hundred kill’d, wounded, & taken. I have taken notice of this error; because it is of some little importance, the affair shou’d be rightly stated, as it serves to show in a striking point of view the spirit of opposition prevailing among the People, which animated them to assemble on so sudden an occasion—& to attack a regular Body of two thousand men, with so much vigor, as to force them to a precipitate return, little differing from a rout.
Genl Howe has lately made a very extraordinary movement. He sallied

out from Brunswick on the night of the 13th instant & Marched towards Sommerset about nine miles distant, when He halted & began to fortify. By this operation He had drawn much nearer to us, and was in a tolerably commodious posture for attacking our right, which led us to conjecture this might have been his design—But all of a sudden He last night began to decamp, & with a good deal of expedition, if not precipitation, has return’d to his former position, with his right at Amboy & his left at Brunswick. this was certainly a hasty resolution, but from what motive it is not easy to determine. He had began a chain of redoubts from right to left, which together with other appearances, indicated a design of remaining there some little time at least. His abandoning the Ground he had taken & leaving the redoubts half finish’d, is an argument that he had been disappointed in his views & found it necessary to alter them. perhaps he was discouragd by the spirit that appeared among the inhabitants, who flocked together to join our Army, even beyond my expectation. As he began to retire in the night, had but a little way to go, was protected on his flank next to us by the Rariton, & on his rear by the Millstone, I had little or no opportunity of annoying him in his return. His Soldiers plunderd the People as usual & burnt many valuable Houses in their rout.
I am sorry it is not in my Power to avail myself of your services in the way you propose: at the same time I assure you, I entertain as high an opinion of your zeal & abilities as the opportunities I have had of knowing you will permit. I am with due regard &c.

G. W——n

